Citation Nr: 1541354	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for right leg shin splint scars.

4.  Entitlement to service connection for right foot hammertoes.

5.  Entitlement to service connection for left foot hammertoes.

6.  Entitlement to service connection for a skin disorder, to include of the elbows, knees, and hands.

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to a rating in excess of 0 percent for facial scar, left eye area.

10.  Entitlement to a rating in excess of 0 percent for residuals of lipoma removal, right forearm.

11.  Entitlement to service connection for lipomas.

12.  Entitlement to service connection for joint and muscle pain, claimed as fibromyalgia.

13.  Entitlement to service connection for an undiagnosed illness manifested by fatigue, headaches, and neurological symptoms.

14.  Entitlement to service connection for bilateral hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Father


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1993.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

With respect to the claim of entitlement to service connection for an undiagnosed illness, an August 2004 rating decision denied service connection for Gulf War syndrome because: "[w]ith no evidence of service in Southwest Asia, you do not meet statutory requirement [sic] for consideration of service connection for any condition associated with Gulf War syndrome."  The June 2008 rating decision, from which the current appeal arises, found that the Veteran's current claim was a request to reopen the previously denied Gulf War syndrome claim.  Under applicable regulations, if VA receives or associates with the claims folder relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).

In this case, after the August 2004 rating decision, the Veteran applied to the Department of Defense for a correction of his military records.  His request was granted and a DD Form 215 was issued which added "Service in Iraq from 24 April 1991 to 15 June 1991" to the Veteran's DD Form 214.  The DD Form 215, and the July 2008 Army Board Record of Proceedings which issued it, did not exist at the time of the August 2004 rating decision and, as such, do not qualify as records warranting reconsideration under 38 C.F.R. § 3.156(c).  However, the July 2008 Army Board Record of Proceedings specifically stated that "Section IV (Service Data) on the applicant s Personnel Qualification Record Part I shows that he served in Saudi Arabia in 1991."  The document referred to is one page of the Veteran's service personnel records, and it existed at the time of the August 2004 rating decision.  The August 2004 rating decision lists only service medical records, not service personnel records, in the summary of the evidence considered, and there is no reference in the rating decision to the Veteran's service personnel records.  Accordingly, the Board finds that the Veteran's service personnel records existed at the time of the August 2004 rating decision, but had not been associated with the claims file.  The document referenced above is clearly relevant to the Veteran's claim, as it demonstrates that he had service in Southwest Asia in 1991.  Accordingly, the undiagnosed illness claim will be reconsidered and the issue on appeal is as listed on the title page.

During an April 2015 hearing before the Board, the Veteran testified that the scope of his right leg shin splint scars claim encompassed both the scars and bilateral shin splints.  However, the claim appealed to the Board has only ever been adjudicated as a right leg scar claim.  To the extent that the Veteran is claiming service connection for bilateral shin splints, such a claim is sufficiently different from a right leg scar claim as to be two separate claims based on distinct injuries.  Accordingly, the Board finds that the Veteran's bilateral shin splints claim is not encompassed in the perfected claim of entitlement to service connection for right leg shin splint scars.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The bilateral shin splints claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection lipomas, joint and muscle pain, an undiagnosed illness, and bilateral hand tremors are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  Evidence associated with the claims file since the August 2004 rating decision was not of record at the time of the August 2004 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.

3.  The preponderance of the evidence of record shows that the Veteran has a current diagnosis of PTSD that is associated with corroborated in-service stressors.

4.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed sleep apnea is related to service.

5.  The preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for right leg shin splint scars.

6.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed right foot hammertoes are related to service.

7.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed left foot hammertoes are related to service.

8.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed skin disorder is related to service.

9.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed IBS is related to a service-connected disability.

10.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed GERD is related to a service-connected disability.

11.  The medical evidence of record shows that the Veteran's facial scar, left eye area, is 3 centimeter (cm) by 0.2 cm in area, painful, and hyperpigmented.

12.  The medical evidence of record shows that the Veteran's residuals of lipoma removal, right forearm, are manifested by a scar that is 1 cm by 2.5 cm in area and asymptomatic.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Right leg shin splint scars were incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Right foot hammertoes were incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Left foot hammertoes were incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  A skin disorder was incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  IBS is proximately due to a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

9.  GERD is proximately due to a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
10.  The criteria for a 10 percent rating for facial scar, left eye area, have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

11.  The criteria for a rating in excess of 0 percent for residuals of lipoma removal, right forearm, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is herein granting the Veteran's claims for service connection for a psychiatric disorder, sleep apnea, right foot hammertoes, left foot hammertoes, a skin disorder, IBS, and GERD.  Accordingly the Board need not decide whether the notice and development requirements of the VCAA have been satisfied with respect to those issues, as this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the claims regarding service connection for right leg shin splint scars and increased ratings for a facial scar, left eye area, and residuals of lipoma removal, right forearm, the Veteran was provided with notification letters in December 2011, January 2011, and April 2009, respectively.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the AOJ subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA provided an examination to determine the etiology of the Veteran's right leg scars in July 2012, an examination to determine the severity of his facial scar in July 2012, and an examination to determine the severity of his right arm scar in June 2009.  Neither the Veteran nor his representative have challenged the adequacy of these examinations, despite alleging an inadequacy with an examination provided with respect to the Veteran's psychiatric disorder claim.  Accordingly, the Board need not further address the adequacy of these three examinations.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, while the last VA examinations for the Veteran's scars were 3 and 6 years ago, respectively, a new examination is not warranted as the evidence does not demonstrate that the Veteran's symptomatology has worsened since that time in a manner that requires re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Specifically, in the April 2015 hearing before the Board, the Veteran's testimony regarding his right arm scar focused on symptoms he experienced as a result of additional lipomas, not the existing scar.  As discussed below, the Board finds that there is a separate issue on appeal covering those additional lipomas, and they are not part of the increased rating issue for the right arm scar.  Accordingly, the Veteran did not provide any testimony stating that his right arm scar symptoms had increased since June 2009.  With respect to the facial scar, the Veteran complained of tenderness.  These complaints were also documented in the July 2012 VA medical examination, and the Veteran did not testify that the pain, or any other symptom, was any worse than it had been in July 2012.  The Veteran also complained of headaches and sleep apnea related to the facial scar.  However, as with the Veteran's lipomas, those issues are separate from the rating for the facial scar, and are discussed below as part of other claims that are already on appeal.

During the hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate that claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric Disorder

Prior to the current appeal, the Veteran's claim for entitlement to service connection for a psychiatric disorder was denied in August 2004.  He did not perfect an appeal as to the August 2004 rating decision.  Therefore, the August 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  VA medical reports, private medical reports, and lay evidence obtained in connection with the current appeal is both new and material to the issue at hand; thus, the claim for entitlement to service connection for psychiatric disorder is reopened.  See 38 C.F.R. § 3.156.

The Veteran's service treatment records are negative for a diagnosis of a psychiatric disorder.

After separation from service, a July 2000 private medical report stated that the Veteran had been involuntarily admitted to the medical facility after reporting that he was suicidal.  On discharge, the Axis I diagnoses were bipolar, depressed, and alcohol dependence in withdrawal.  The evidence of record shows that a psychiatric disorder has been consistently diagnosed since July 2000.
From July 2000 to the present, the Veteran has received diagnoses of numerous psychiatric disorders, including bipolar disorder, alcohol abuse, cannabis abuse, PTSD, antisocial personality disorder, mood disorder, attention deficit hyperactivity disorder, and major depressive disorder.

The Board finds that the preponderance of the medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  There are numerous psychiatric reports of record, some of which give diagnoses of PTSD and some of which give diagnoses of psychiatric disorders other than PTSD.  

While a VA examination in September 2014 specifically stated that the Veteran did not have PTSD, there are numerous medical reports of record that provide diagnoses of PTSD, including VA and private medical reports dated in June 2007, July 2007, November 2007, December 2007, January 2008, January 2010, February 2010, April 2010, July 2012, January 2014, August 2014, and April 2015.  Many of these medical reports were provided by mental health professionals, who are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.  Cohen v. Brown, 10 Vet. App. 129, 140 (1997).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD diagnoses are variously reported to be related to violent incidents which occurred while on deployment in Iraq, as well as to a personal assault which occurred while the Veteran was stationed in Germany.  Under 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors if those stressors are related to the Veteran's fear of hostile military or terrorist activity.  The medical evidence of record which discusses the Veteran's claimed stressors in Iraq includes reports of seeing dead bodies and being fired upon.

The Veteran's service personnel records state that he served in Iraq from April 24, 1991, to June 15, 1991.  The Board finds that the Iraq stressors cited in the various medical reports of record are clearly related to the Veteran's fear of hostile military activity, and his statements are consistent with the circumstances of service in Iraq during the Persian Gulf War.  Therefore, in accordance with 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Thus, there is credible evidence of record which establishes the occurrence of the Veteran's claimed stressors.  Therefore, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.

The Board also finds that there is no evidence of record that would allow for the Veteran's PTSD symptoms to be separated from any other diagnosed psychiatric disorder.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disorder is related to active service, regardless of whether it is diagnosed as PTSD or any other psychiatric disorder.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, service connection for a psychiatric disorder is granted.

Sleep Apnea

The Veteran's service treatment records are negative for a diagnosis of sleep apnea.

After separation from service, an April 2013 private sleep study found that the Veteran did not have sleep apnea.  However, an additional in-lab polysomnogram was recommended.  Subsequently, an in-lab polysomnogram was performed in August 2013, at which time the Veteran was found to have severe obstructive sleep apnea.  The medical evidence of record shows that sleep apnea has been consistently diagnosed since August 2013.  A January 2014 private medical report stated that the Veteran's sleep apnea's "center component most likely is associated with his previous head injury that he had during his time in the service."  An April 2015 private medical report stated that the Veteran's sleep apnea had a central component that was "because of his previous head injury during the service."

In an April 2015 hearing before the Board, the Veteran stated that he experienced sleep walking, sleep impairment, and snoring during active service.  He also reported that the head injury he experienced in service occurred when an explosion hit a vehicle directly in front of his, causing him to hit his head on the turret of his Humvee.

Service connection is currently in effect for a facial scar, left eye area.  In a July 2012 VA medical examination report, the Veteran stated that the scar was caused by an explosion that occurred while he was in a Humvee, causing his head to be thrown against the turret.  The Board notes that the Veteran's service medical records state that the injury in question occurred in Germany in December 1992, at which time the Veteran "stated he collided [with] player's head during football game."  However, regardless of the nature of the incident which caused the laceration, the fact remains that the confirmed football injury occurred during active service and service connection has already been granted for a scar which resulted from the laceration.  As such, the head injury incident has already been conceded by VA.

Thus, the evidence of record shows that the Veteran experienced a head injury during service and has a current diagnosis of sleep apnea.  In addition, the only medical evidence of record regarding the etiology of the Veteran's sleep apnea states that at least a portion of the sleep apnea was caused by the in-service head injury.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's sleep apnea is related to active service.  Therefore, service connection for sleep apnea is granted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Right Leg Shin Splint Scars

The Veteran's service treatment records are negative for any scar, laceration, or similar injury to the right leg.  A July 2012 VA medical examination report found that the Veteran had two superficial, non-linear scars on his right leg which were 1 cm by 1 cm, and 0.5 cm by 0.5 cm, respectively.  The scars were slightly depressed, non-tender, and freely movable.  The Veteran stated that, at the time of the explosion discussed above "he also developed small lacerations from metal fragments of the right lower leg that required debridement without sutures."  The examiner opined that the Veteran's "right lower leg scars are not related to events that occur[r]ed in military service.  The [Veteran] lacerated his left orbital region after colliding with a fellow soldier while playing football in [December 1992].  There is no mention of metallic fragment debridement of the right lower leg."

Nonetheless, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed right leg scars are related to active service.  The Veteran has a current diagnosis of right leg scars.  The Veteran is competent to report that he experienced shrapnel injuries in service that resulted in scarring that has persisted since the in-service injury.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The rationale for the negative medical opinion relies solely on the fact that the Veteran's injuries were not documented in service.  No medical reason is provided as to why the condition would not be related to service if the Board finds the Veteran credible as to his account of his in-service injury and competent to observe that his scars originated with this injury.

Corroboration through official records is not required to prove that an injury occurred in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's account of his in-service injury to be credible.  Therefore, absent any suggestion that his scars were the result of some other injury, it is at least as likely as not that the current condition is related to service.

Therefore, the claim is granted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Hammertoes

The Veteran's service treatment records show that, on enlistment examination in October 1989, the Veteran had mild, asymptomatic pes cavus.  In April 1990, the Veteran complained of callous build up on the plantar aspect of the bilateral feet.  The assessment was callous tissue.  The Veteran was instructed to soak his feet and trim away the callous tissue.  In July 1990, the Veteran complained of splits in the balls of both of his feet.  On observation, there were splits on the balls of both feet.  The assessment was foot problems and callouses.  The Veteran was treated with callous shaving.  On a July 1990 report of medical history, the Veteran stated that he experienced foot trouble.  However, on physical examination, no foot abnormalities were noted.

After separation from service, in a May 2012 VA medical examination, the Veteran reported noticing bilateral hammertoes of both feet around 1990.  He reported that he had not received any treatment for it.  After physical examination, the assessment was bilateral hammertoes.  The examiner opinion that it was at least as likely as not that the Veteran's bilateral hammertoes were incurred in or caused by active service.  The rationale was:

I do not have a strong evidence of the above, however the region[al] office stated in its remarks that the records showed evidence of a foot condition, it did not say what kind of condition and I was not able myself to find this in the C file.  The Veteran stated that he had this condition doing the service [sic] which he finished in 1993 and that he did not have it before.  Based on the above information and to give the Veteran the benefit of the doubt I provided the above opinion.

Subsequently, VA obtained a second medical opinion from a different physician.  The second opinion, dated in June 2012, stated that the Veteran's claims file had been reviewed and noted the Veteran's in-service complaints of callouses and fissuring.  The examiner then opined that it was less likely as not that the Veteran's bilateral hammertoes were incurred in or caused by active service.  The rationale was:

According to the mainstream medical literature, hammer toe most frequently results from wearing poorly fitting shoes that can force the toe into a bent position, such as excessively high heels or shoes that are too short or narrow for the foot.  Consequently the fissuring, callouses, or other foot troubles that may have occurred in the military would not be a causation for the Veteran's current condition of the hammertoes affecting both feet.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed bilateral hammertoes are related to active service.  The Veteran has a current diagnosis of bilateral hammertoes.  While the Veteran's service treatment records do not document any diagnosis of hammertoes, the Veteran is competent to report that he wore tight boots and experienced toe numbness.  See Davidson, 581 F.3d 1313; Barr, 21 Vet. App. 303.  The Board also finds the Veteran's statements to that effect to be credible for two reasons.  First, the Veteran was not provided with a separation medical examination, and there is no medical evidence of record dated after 1990 that affirmatively demonstrates that the Veteran did not have hammertoes at separation from service.  Second, the Veteran's statements about his footwear are plausible; it is simply not inconceivable that a person could be given poorly fitting boots during military service.

There are two etiological opinions of record.  The May 2012 opinion found that the Veteran's hammertoes were likely related to military service, while the June 2012 opinion concluded otherwise.  However, even the June 2012 opinion actually provides evidence in the Veteran's favor.  While that examiner provided an overall negative conclusion, the basis was that the hammertoes were not related to the Veteran's documented in-service fissuring and callouses.  This does not directly refute all possible relationships to service.  Indeed, the examiner also stated that hammertoes "most frequently results from wearing poorly fitting shoes that can force the toe into a bent position, such as . . . that are too short or narrow for the foot."  The Veteran specifically reported being given boots that fit this description in the April 2015 hearing before the Board.

Thus, the evidence of record shows that the Veteran wore poorly fitting boots during service and has a current diagnosis of bilateral hammertoes.  In addition, the only medical evidence of record regarding the etiology of the Veteran's bilateral hammertoes either relates the disability to service, or states that it is most likely the result of wearing poorly fitting shoes. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hammertoes are related to active service.  Therefore, service connection for right and left foot hammertoes is granted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Skin Disorder

The Veteran's service treatment records show that on March 23, 1993, the Veteran reported that he experienced skin lesions, in the form of sores on his hands.  On physical examination, the Veteran had hangnails.  The service treatment records are otherwise negative for any complaints of a skin disorder other than the foot symptoms noted above and the right arm lipoma for which service-connection is already in effect for a residual scar.

After separation from service, in a May 2007 VA medical report, the Veteran complained of dry skin for the previous two weeks.  The impression stated "dryness may be medication side effect[.]"  The medical evidence of record shows that a skin disorder has been consistently diagnosed since May 2007.

A March 2014 VA dermatology note stated that the Veteran complained of a recurrent rash that occurred at the end of February and lasted for almost two weeks before resolving.  After physical examination, the assessment was dermatitis, not otherwise specified.  The examiner stated that it was necessary to rule out dermatitis herpetiformis versus contact dermatitis, and that a punch biopsy would be done.  An addendum to that report stated that the results of the punch biopsy were "histologically compatible with erythema annulare centrifugum or pityriasis rosea.  In addition, the differential would include an irritant contact dermatitis, drug eruption, or possibly early nummular dermatitis."

In an April 2014 VA medical report, the Veteran complained of a rash on his arms, knees, bilateral inguinal area, and hands which had been "intermittent since he returned fr[om] Iraq."

In September 2014, the Veteran was provided with a VA medical examination to determine the existence and etiology of a skin disorder.  The examiner gave a diagnosis of contact dermatitis, stating that the Veteran "has an allergy to a substance he is coming in contact with and touches with his hands."  The examiner then opined that a nexus could not be established between the Veteran's service and his dermatitis, because there was no diagnosis of dermatitis in service.

However, in November 2014, a VA dermatology clinic stated that diagnostic testing, including biopsy, was conducted to determine the cause of his skin disorder.  The assessment was dermatitis, not otherwise specific.  The examiner specifically stated that the test results were not clinically consistent with drug, viral, or gyrate erythema, and that auto-immune blistering was a rule-out diagnosis.  The Veteran was advised to follow-up with a punch biopsy at the time of a flare-up.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed skin disorder is related to active service.  While the March 2014, September 2014, and November 2014 medical reports clearly demonstrate that the examining physicians are not sure of the precise nature of the Veteran's dermatitis, they do clearly demonstrate that the Veteran does have a currently diagnosed skin disorder, even if the specific diagnosis has not yet been concluded.  While the September 2014 VA medical examination provided a negative medical opinion, this opinion was based on a diagnosis of contact dermatitis.  This diagnosis itself was called into doubt by the subsequent November 2014 dermatology testing.  Accordingly, the basis for the negative medical opinion is also in doubt.

Accordingly, the Board is presented with a situation in which it is asked to provide a ruling on the origin of a disability for which the available medical sources cannot provide a firm diagnosis, let alone an etiological opinion.  However, the fact remains that the Veteran reports experiencing the same symptoms since active service.  The photographs that the Veteran has submitted of this skin disorder make it quite clear that this disorder is of such an observable nature that he is competent to provide evidence of its existence.  See Davidson, 581 F.3d 1313; Barr, 21 Vet. App. 303.  There is also no evidence of record that clearly contracts the Veteran's reports of symptomatology.  The Veteran was not provided with a service separation examination, and thus there is no way for the Board to determine that he was not experiencing the claimed skin symptoms at the time of his separation from service.  In addition, while there are some post-service medical reports in which the Veteran indicated more recent beginnings of his skin symptoms, the evidence of record also shows that the Veteran has reported the symptoms come and go, and have never been continuously present.  Accordingly, the Veteran's reports of recent occurrences of the skin disorder, and intervening reports of normal skin on examination, are not inconsistent with his reports of experiencing the same symptoms since active service.

Thus, the evidence of record shows that the Veteran has experienced the same, recurrent skin symptoms since active service and has a current diagnosis of a skin disability.  In addition, there is no medical evidence of record which provides a probative etiological opinion for the Veteran's skin disorder.  Given the uncertainty expressed in the medical reports of record, the Board is not optimistic that a probative etiological opinion can be provided for this disorder on remand, if at all.  However, the fact remains that the Veteran has provided competent and credible evidence that the disorder is, essentially, the same at present as it was during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's skin disorder is related to active service.  Therefore, service connection for a skin disorder is granted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

IBS

The Veteran's service treatment records show that, in March 1993, the Veteran reported experiencing diarrhea within the last two weeks.

After separation from service, in a May 2012 VA medical report, the Veteran complained of IBS symptoms since 1991, including diarrhea, constipation, excessive intestinal gas, abdominal cramps, and a decreased appetite.  After physical examination, the assessment was IBS.  The examiner opined that the Veteran's IBS was less likely than not related to service in Southwest Asia "because this is a common condition saying [sic] in many patients without any history of such exposure."

A July 2012 VA Gulf War medical examination report stated that the Veteran did not have, and had never had, a diagnosis of an intestinal condition.  The Veteran reported that he had experienced diarrhea on a regular basis since approximately 1992, and had sought medical attention within the last 6 months due to increased symptoms.  After physical examination the examiner stated that there was no evidence of IBS.  The basis for this finding was that there were no medical records indicating chronic diarrhea and multiple entries where the Veteran denied experiencing gastrointestinal symptoms.  The examiner also stated that IBS was "a diagnosis of exclusion and generally requires a workup to rule out serious GI pathology."

In an August 2012 private medical report, a private physician opined that the Veteran's IBS is most likely caused by or the result of "stress and/or exposure from the Gulf War."  The rational was that "symptoms exacerbated by stress and pain, both of which started after traumatic events experienced in the Gulf War."

In a November 2013 private medical report, the Veteran complained of a 20 year history of alternating diarrhea and constipation with associated lower abdominal cramps.  After physical examination, the relevant assessments were constipation, unspecified, and diarrhea, "[l]ikely to be [IBS] rule out Crohn's disease, microscopic colitis."  The Veteran was recommended to have a colonoscopy.

A March 2014 colonoscopy found mild diverticulosis in the sigmoid colon, internal hemorrhoids, and a single sessile polyp which was then removed.  A subsequent April 2014 private medical report gave an assessment of IBS.

A July 2014 VA Gulf War medical examination report stated that the Veteran had been diagnosed with IBS in 2012.  On a review of the medical evidence of record, including the March 2014 private colonoscopy, the examiner stated

there are two criteria that can be examined to determine if a person has [IBS]. . . .  No documentation is found in notes from providers who diagnosed IBS outlining either [sic] of these criteria were met.

In addition, his colon[o]scopy showed mild diverticulosis.  According to the NIH, National Institute of Digestive Disease division, many people do not have symptoms with diverticulosis but some people experience crampy pain and discomfort in the lower abdomen, bloating and constipation.

The examiner then declined to give an opinion on whether the Veteran's IBS was related to service, stating: "As there are no records indicating [the] veteran meets criteria for IBS at this time, the opinion is moot.  His symptoms can be attributed to diverticulosis which is a disease with a clear and specific etiology and diagnosis."

A March 2015 letter from a private physician stated that the Veteran had been treated by the physician every 2 to 4 months since 2012.  The physician stated that the Veteran had a known history of IBS "and other Gulf War related medical issues."

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed IBS is related to a service-connected disability.  While the July 2012 and July 2014 VA Gulf War medical examination reports stated that the Veteran did not have IBS, the former opinion was provided by a physician's assistant, the latter opinion was provided by a nurse, and neither performed any diagnostic testing.  In contrast, the April 2014 diagnosis of IBS was made by a gastroenterologist following a colonoscopy.  Accordingly, the preponderance of the evidence demonstrates that the Veteran has a current diagnosis of IBS.

While the May 2012 VA medical report and the July 2014 VA Gulf War medical examination report both included negative nexus opinions, both opinions only addressed whether the Veteran's IBS was directly related to service.  In contrast, the August 2012 opinion from a private physician opined that the Veteran's IBS is most likely caused by or the result of "symptoms exacerbated by stress and pain, both of which started after traumatic events experienced in the Gulf War."  The Board interprets this medical opinion as relating the Veteran's IBS secondarily to his currently diagnosed PTSD.  There is no medical evidence of record which contradicts this finding and, as discussed above, service connection has been granted for PTSD. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's IBS is related to his service-connected PTSD.  Therefore, service connection for IBS is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert, 1 Vet. App. 49 (1990).

GERD

The Veteran's service treatment records include multiple reports of gastroesophageal symptoms.  In June 1990, the Veteran complained of multiple symptoms, including vomiting.  After observation, the assessment was "feels sick [and] weak."  In November 1992, the Veteran complained of multiple symptoms, including vomiting and nausea.  After observation, the assessment was viral gastroenteritis.  In January 1993, the Veteran reported experiencing multiple flu-like symptoms, including a sore throat, upset stomach, and vomiting.  After observation, the assessment was upper respiratory infection and bilateral otitis media.

After separation from service, in a June 2010 VA medical report, the Veteran denied experiencing GERD.

An August 2011 VA medical record stated that the Veteran underwent an esophagogastroduodenoscopy (EGD) in August 2010 which showed duodenitis without hemorrhage.  The assessment was GERD.  The medical evidence of record shows that GERD has been consistently diagnosed since August 2011.
In an August 2012 private medical report, a private physician opined that the Veteran's GERD is most likely caused by or the result of "stress and/or exposure from the Gulf War."  The rational was that "reflux disease and gastritis exacerbated [sic] by stress that is directly caused from PTSD from Gulf War, also toxic exposure that may have exacerbated symptoms."

In a November 2013 private medical report, the Veteran complained of a 20 year history of acid reflux.  After physical examination, the relevant assessment was heartburn, "[r]ule out ulcerative esophagitis, Barrett's, eosinophilic esophagitis."  The Veteran was recommended to have an EGD.

A March 2014 EGD, was normal, except for mild non-erosive gastritis in the antrum.  A subsequent April 2014 private medical report gave an assessment of heartburn.

A March 2015 letter from a private physician stated that the Veteran had been treated by the physician every 2 to 4 months since 2012.  The physician stated that the Veteran had a known history of GERD "and other Gulf War related medical issues."

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed GERD is related to a service-connected disability.  The medical evidence of record shows that the Veteran has a current diagnosis of GERD.  In addition, the only medical evidence of record which opines on the etiology of the Veteran's GERD is the August 2012 opinion from a private physician which stated that the Veteran's GERD was "exacerbated by stress that is directly caused from PTSD."  There is no medical evidence of record which contradicts this finding and, as discussed above, service connection has been granted for PTSD. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's GERD is related to his service-connected PTSD.  Therefore, service connection for GERD is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert, 1 Vet. App. 49 (1990).

Facial Scar, Left Eye Area

Service connection for facial scar, left eye area, was granted by a September 2012 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective November 24, 2010.

A July 2012 VA scars examination report stated that the Veteran's facial scar was not painful, unstable, or due to burns.  On physical examination, there was a linear scar on the lateral aspect of the left orbit which was flat, freely movable, and non-tender.  The scar measured 3 cm by 0.2 cm.  There was no elevation, depression, or adherence to the underlying tissue, nor was any underlying tissue missing.  There was no abnormal pigmentation, abnormal texture, gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The scar did not cause limitation of motion, nor did it impact the Veteran's ability to work.  The Veteran reported that the scar was sometimes tender to palpation and throbbed when he got headaches.

In the April 2015 hearing before the Board, the Veteran reported that his facial scar was tender and painful.  At the time, the undersigned noted that the Veteran's scar appeared to be approximately two inches long, was darker than the rest of his skin, and was clearly visible.  The Board finds that such observations are within the competence of laypersons and, accordingly, these statements from the undersigned at the April 2015 hearing constitute competent evidence regarding the severity of the Veteran's facial scar.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1).

Diagnostic Code 7800 provides that a 10 percent rating is warranted for a skin disorder of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

For the purposes of Diagnostic Code 7800, the evidence of record shows that the Veteran does not meet the criteria for any characteristics of disfigurement at any point during the period on appeal.  Specifically, the Veteran has never had a scar on his head, face, or neck that is 13 or more cm in length, at least 0.6 cm in width, elevated or depressed, or adherent to underlying tissue.  In addition, while the Veteran's scar is visibly hyperpigmented, the affected area has never been
demonstrated to exceed 39 square cm.  Therefore, a compensable rating is not warranted under Diagnostic Code 7800 at any point during the period on appeal.

However, in both July 2012 and April 2015, the Veteran reported that the scar was painful.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A rating in excess of 10 percent is not warranted as the Veteran is not service connected for 3 scars, let alone three that are painful or unstable.  Id.  A rating in excess of 10 percent is also not warranted under Diagnostic Code 7801, as the Veteran's scar is not at least 12 square inches in area.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Furthermore, there is no evidence of record that the scar causes any impairment of function, or that it has a disabling effect which is not considered under diagnostic codes 7800, 7801, 7802, or 7804.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Residuals of Lipoma Removal, Right Forearm

Service connection for residuals of lipoma removal, right forearm, was granted by a June 2008 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7819-7805, effective July 23, 2007.  The hyphenated diagnostic code indicates that benign skin neoplasms, under Diagnostic Code 7819, was the service-connected disorder, and scars, other, under Diagnostic Code 7805, was a residual condition.  38 C.F.R. § 4.27 (2015).  A June 2009 rating decision, from which this appeal arises, continued the noncompensable rating.

In a June 2009 VA scars examination report, the Veteran denied experiencing pain, numbness, or pruritis from the right forearm scar.  On physical examination, the scar was superficial and measured 1 cm by 2.5 cm.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration, or skin breakdown.  The scar also did not result in limitation of motion or loss of function.  The diagnosis was surgical scar of the right forearm.

In the April 2015 hearing before the Board, the Veteran reported having multiple painful lipomas on his body.  While the Veteran said that the lipomas had worsened and were more painful, he was referring to the new lipomas, not the service-connected scar.  The Veteran did not provide any testimony regarding the symptoms he experienced from the service-connected scar itself.

The Veteran's skin disorder is currently rated under Diagnostic Code 7819, which contemplates benign skin neoplasms.  This code states that such conditions are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.

The evidence of record shows that the Veteran does not meet the criteria for a compensable rating under any applicable Diagnostic Code at any point during the period on appeal.  The Veteran's scar is not located on his head, face, or neck.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scar is less than 6 square inches (39 square cm) in area.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2015).  Diagnostic Code 7803 has not existed during the pendency of this appeal, and its continued reference in Diagnostic Code 7819 is a typographical error.  The Veteran's scar is not unstable, and the evidence of record does not demonstrate that it has been painful during the period on appeal.  In June 2009, the Veteran specifically denied experiencing pain from the scar, and in the April 2015 hearing the Veteran did not mention pain from the scar itself, independent of the other lipomas which are addressed in the Remand section below.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Furthermore, there is no evidence of record that the scar causes any impairment of function, or that it has a disabling effect which is not considered under diagnostic codes 7800, 7801, 7802, or 7804.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7805, nor is a rating by analogy to any other diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7805, 7819.

Other Considerations

The Board also finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his facial and right arm scars inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's scars have been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7819, the criteria of which are found by the Board to specifically contemplate all of the Veteran's symptomatology.  The medical evidence of record shows that the Veteran's facial scar is 3 cm by 0.2 cm in area, painful, and hyperpigmented, while his right arm scar is 1 cm by 2.5 cm in area and asymptomatic.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that they are adequately contemplated by the disability ratings currently assigned for his facial and right arm scars.  Ratings in excess of the currently assigned rating are provided for certain manifestations of scars, but the medical evidence does not show that those manifestations are present.  VAOGCPREC 06-96 (1996); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819.

Additionally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The facial and right arm scars are the only disabilities for which the Veteran is currently rated.  There is no evidence of record that the Veteran experiences any symptoms from these service-connected disabilities which are not being adequately compensated the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record.  While there is evidence that the Veteran has been unemployed for at least some of the period on appeal, the Board finds that the evidence of record does not demonstrate that any such employment is related to the Veteran's facial and right arm scars.  The Veteran has not claimed that the symptoms of these scars prevent him from working.  To the extent that the Veteran claims occupational impairment from the disabilities for which service connection has been granted herein, the Board does not have jurisdiction to address any such impairment as the ratings have not yet been assigned for those disabilities, let alone appealed to the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Service connection for a psychiatric disorder is granted.

Service connection for sleep apnea is granted.

Service connection for right leg shin splint scars is granted.
Service connection for right foot hammertoes is granted.

Service connection for left foot hammertoes is granted.

Service connection for a skin disorder is granted.

Service connection for IBS is granted.

Service connection for GERD is granted.

A 10 percent rating for facial scar, left eye area, is granted, subject to the laws and regulations governing the payment of VA compensation.

A rating in excess of 0 percent for residuals of lipoma removal, right forearm, is denied.

REMAND

Lipomas

The Veteran has perfected an independent appeal of entitlement to service connection for atypical chest pain, claimed as an unspecified chest condition.  However, the Board finds that this claim has been improperly characterized throughout the course of the appeal.  In the April 2015 hearing, the Veteran specifically stated that the claim was for pain from lipomas, including on his torso.  Essentially, the Veteran filed a claim for entitlement to service connection for his lipomas, any symptoms caused by the lipomas, and any residuals of treatment he has received for the lipomas.  The lipoma claim itself appears to have been partially encompassed by the Veteran's undiagnosed illness claim, which has been adjudicated to include "skin growths on torso."  The Board finds that this characterization of the skin growths as part of the claim for an undiagnosed illness is improper, and the lipoma issue should be adjudicated as a stand-alone claim.  The Board has accordingly recharacterized the atypical chest pain issue into an issue of service connection for lipomas, and also removed the claim for "skin growths on torso" from the Veteran's undiagnosed illness issue.  To the extent that the Veteran has perfected an appeal for "atypical chest pain," the Board finds that any such symptoms that the Veteran experiences are encompassed by the existing claim for joint and muscle pain.  Accordingly, no perfected appeals of claimed symptoms are being lost as a result of the Board's efforts to clarify the issues on appeal.

With respect to the issue of entitlement to service connection for lipomas, the Veteran's service treatment records show that he had a lipoma on his right arm during active service.  The lipoma was removed at that time, and service connection is currently in effect for the residual scar.  The medical evidence of record also shows that the Veteran has had multiple lipomas on other parts of his body since separation from service.  There is no medical evidence of record which states whether any currently diagnosed lipomas, or residuals of previously existing lipomas, are related to the documented in-service lipoma.  

The Veteran has never been provided with a VA medical examination specifically focused on his lipomas.  Accordingly, the evidence of record shows that the Veteran needs a VA medical examination to determine the nature and etiology of any currently diagnosed lipomas, or residuals of previously existing lipomas.  38 C.F.R. § 3.159(c)(4).

Joint and Muscle Pain, Undiagnosed Illness, and Bilateral Hand Tremors

The Veteran's joint and muscle pain claim has been adjudicated as a claim for fibromyalgia.  However, the Veteran's testimony at the April 2015 hearing clearly demonstrates that the Veteran is seeking service connection for the joint and muscle pain he experiences, regardless of the specific diagnosis assigned to that disability.  Accordingly, the Board has rephrased the issue on appeal as listed above.  See Clemons, 23 Vet. App. 1 (2009).

In September 2014, the Veteran was provided with a VA medical examination to determine the existence and etiology of the claimed fibromyalgia.  The examiner concluded that the Veteran did not have, and had never had, fibromyalgia.  However, the examination report also noted that, in June 2014, a rheumatologist had recommended that the Veteran be screened for amyotrophic lateral sclerosis (ALS), and that there was "No record of this being completed yet."  The medical opinion section itself reiterated "It appears on last note that veteran is being screened for ALS."  Accordingly, the Board interprets this focus on the Veteran's ALS screening as evidence that ALS may be an alternate diagnosis for his joint and muscle pain symptoms.  The Board notes that ALS is considered a chronic disease subject to presumptive service connection regulations.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As there is no evidence of record that the indicated ALS screening has been completed, the duty to assist requires that VA at least investigate whether the Veteran has ALS.  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  Accordingly, the Board finds that an additional medical examination is warranted to determine the cause and etiology of the Veteran's joint and muscle pain, to include whether the Veteran has ALS.

In addition, the Veteran's undiagnosed illness and bilateral hand tremors claims are inextricably intertwined with his joint and muscle pain claim.  The undiagnosed illness claim is itself a claim for compensation under 38 C.F.R. § 3.317 (2015).  As discussed above, the joint and muscle pain claim originated as a claim for fibromyalgia, and that claim is being remanded to determine whether the Veteran has fibromyalgia, or a different disability.  Fibromyalgia is itself listed as a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(2)(i)(B)(2).  Accordingly, an examination to determine whether the Veteran has fibromyalgia, or another disability which encompasses the claimed symptoms, will likely provide evidence relevant to the undiagnosed illness claim.  In addition, the Veteran has specifically claimed that "neurological symptoms" are part of his undiagnosed illness claim.  Absent a specific diagnosis which allows for differentiation of the two claims, the Board finds that such a complaint essentially overlaps with the independently appealed bilateral hand tremors claim.  Accordingly, development relevant to one is likely relevant to the other.

In addition, the evidence of record is currently insufficient to allow the Board to determine whether the Veteran has a specific disability which is causing his joint and muscle pain, fatigue, headaches, and neurological symptoms (including bilateral hand tremors).  The medical evidence of record shows that the Veteran has numerous diagnosed disabilities.  The Veteran has, at various points, claimed that some of his symptoms, including pain, fatigue, headaches, numbness, and hand tremors, are caused by medication prescribed for treatment of some of his other disabilities.  The evidence is also unclear as to whether some of the claimed symptoms are disabilities in and of themselves, or manifestations of a different disability.  For example, the Veteran's headaches have resulted in a diagnosis of migraines in some medical reports, but in others they have been reported as a symptom of a possible traumatic brain injury or fibromyalgia.

While the Veteran has been provided with "Gulf War" examinations, the opinions provided have been very narrowly focused on the presence or absence of specific diagnoses, such as fibromyalgia and IBS.  The medical evidence of record does not provide a clear picture as to whether any of the symptoms contemplated by these three claims are (1) manifestations of an existing disability, (2) symptoms caused by medication or treatment prescribed for an existing disability, or (3) manifestations of an undiagnosed illness as per 38 C.F.R. § 3.317.  As such, a medical examination is required to clarify these questions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examinations to ascertain the etiology of any currently diagnosed lipomas or residuals of previously existing lipomas.  The examiner must review the claims file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any lipomas the Veteran has experienced since separation from service were incurred in or aggravated by the Veteran's period of service, to include whether they are related to the documented in-service lipoma.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lipomas the Veteran has experienced since separation from service were caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for the appropriate VA examinations to ascertain the existence, diagnosis, and etiology of the Veteran's claimed joint and muscle pain, headaches, fatigue, neurological symptoms, and bilateral hand tremors.  The examiner(s) must review the claims file and should note that review in the report.  All necessary diagnostic testing required to provide the opinions requested below must be conducted.  If testing to determine if the Veteran has ALS is not felt to be necessary, the examiner(s) must explain why.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any of the claimed symptoms are associated with one or more specific diagnoses, to specifically include ALS and medication prescribed for treatment of any existing disability, or whether they are part of one or more undiagnosed illnesses as defined in 38 C.F.R. § 3.317.  The examiner(s) must also provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any of the Veteran's claimed symptoms and/or associated diagnoses are related to service or caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above actions, and any other development as may be indicated by any correspondence received from the Veteran or his representative, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


